EXHIBIT 10.2

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE REPRESENTED THEREBY, AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS
AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE CORPORATION HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 

CAPSTONE THERAPEUTICS CORP.

 

WARRANT TO PURCHASE COMMON STOCK

 



Warrant No. 1   January 30, 2018

 





Void after October 15, 2025.



 

 

THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which
are hereby acknowledged, BP Peptides, LLC, a Delaware limited liability company,
or its registered assigns (as the case may be, the “Holder”), is entitled,
subject to the terms and conditions set forth herein, to purchase from Capstone
Therapeutics Corp., a Delaware corporation (the “Company”), up to six million,
three hundred and twenty-one thousand, nine hundred and thirty (6,321,930) (the
“Warrant Number”) duly authorized, validly issued, fully-paid and non-assessable
shares (the “Warrant Shares”) of the Company’s Common Stock, par value $.0005
per share (the “Warrant Stock”), subject to adjustment as provided herein, at a
purchase price equal to $.075 per share (the “Exercise Price”), subject to
adjustment as provided herein. The term “Warrant” as used herein shall mean this
warrant, and any warrants delivered in substitution or exchange therefor as
provided herein.

 

The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which the Company and the Holder hereof,
by the acceptance of this Warrant, agrees:

 

1.                  Term of Warrant.

 

(a)                Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable as to those Warrant Shares that have vested as set
forth below (the "Vested Warrant Shares"), in whole or in part, commencing on
the date hereof and ending on October 15, 2025 (subject to extension as provided
below, the “Exercise Period”); provided, however, that in the event that the
expiration date of this Warrant shall fall on a Saturday, Sunday or United
States federally recognized holiday, the expiration date for this Warrant shall
be extended to the first business day following such Saturday, Sunday or
recognized holiday. The Warrant Shares shall vest quarterly in accordance with
the schedule set forth on Schedule 1 hereto, with all such Warrant Shares being
fully vested on October 15, 2020. Notwithstanding the foregoing, in the event of
a Deferred Interest Repayment (as defined in Article 8 below), then all vesting
shall immediately terminate and lapse as to any Warrant Shares that have not yet
vested, and none of such Warrant Shares shall become Vested Warrant Shares.

 





 

 

(b)               Anything to the contrary notwithstanding, however, in no event
may this Warrant be exercised if and to the extent that such exercise would be
inconsistent with or constitute a violation of the Company's Tax Benefit
Preservation Plan, as amended or modified from time to time.

 

2.                  Exercise of Warrant.

 

(a)                Manner of Exercise. This Warrant may be exercised by the
Holder, in whole or in part, at any time and from time to time during the
Exercise Period as to the Vested Warrant Shares, by (i) the surrender of this
Warrant to the Company, with the Notice of Exercise attached hereto as Annex A
duly completed and executed on behalf of the Holder, at the principal office of
the Company or such other office or agency of the Company as it may designate by
notice in writing to the Holder (the “Principal Office”), and (ii) the delivery
of payment to the Company of the Exercise Price for the number of Warrant Shares
specified in the Notice of Exercise in any manner specified in this Section 2.

 

(b)               Issuance of Warrant Shares. The Warrant Shares issuable upon
any exercise of this Warrant shall be deemed to be issued to the Holder as the
record holder of such Warrant Shares as of the close of business on the date on
which this Warrant shall have been surrendered and payment made for such Warrant
Shares as aforesaid. As promptly as practicable thereafter, but in any event
within twenty (20) days, the Company shall deliver to the Holder, at the
Company’s expense, a stock certificate or certificates for the Warrant Shares
specified in the Notice of Exercise. If this Warrant shall have been exercised
only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, also deliver to the Holder, at the Company’s
expense, a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares, which new Warrant shall in all other respects be identical to
this Warrant.

 

(c)                Payment of Exercise Price. The Exercise Price shall be
payable in cash or its equivalent, payable by wire transfer of immediately
available funds to a bank account specified by the Company or by certified or
bank cashiers’ check in lawful money of the United States of America.

 

(d)               Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the product of such fraction
multiplied by the Fair Market Value of one Warrant Share as of the date of
exercise.

 

3.                  Exchange and Replacement.

 

(a)                Manner of Exchange and Replacement. This Warrant is
exchangeable, upon surrender of the Warrant by the Holder to the Company at the
Principal Office, for new Warrants of like tenor registered in the Holder’s name
and representing in the aggregate the right to purchase the same number of
Warrant Shares purchasable hereunder, each of such new Warrants to represent the
right to purchase such number of Warrant Shares as shall be designated by the
Holder at the time of surrender.

 



2

 

 

(b)               Issuance of New Warrant. Upon receipt by the Company of (i)
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant and (ii) (A) in the case of loss, theft or
destruction, an indemnity agreement reasonably satisfactory in form and
substance to the Company or (B) in the case of mutilation, this Warrant, the
Company, at its expense, shall execute and deliver, in lieu of this Warrant, a
new Warrant of like tenor and amount.

 

4.                  Rights of Stockholders. The Holder shall not be entitled to
vote or receive dividends or be deemed the holder of the Warrant Shares or any
other securities of the Company that may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
other matter submitted to the stockholders of the Company at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance or reclassification of capital stock, change of
par value, or change of stock to no par value, consolidation, merger, conveyance
or otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein.

 

5.                  ADJUSTMENTs. The Exercise Price and the Warrant Number shall
be subject to adjustment from time to time as provided in this Section 5.

 

(a)                Reclassification, etc. If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 5.

 

(b)               Split, Subdivision or Combination (Reverse Split) of Shares.
If the Company at any time while this Warrant, or any portion hereof, remains
outstanding and unexpired shall split, subdivide or combine (in a reverse-split
or otherwise) the securities as to which purchase rights under this Warrant
exist, into a different number of securities of the same class, then (i) in the
case of a split or subdivision, the Exercise Price for such securities shall be
proportionately decreased and the Warrant Number shall be proportionately
increased, and (ii) in the case of a combination (in a reverse-split or
otherwise), the Exercise Price for such securities shall be proportionately
increased and the Warrant Number shall be proportionately decreased.

 

(c)                Mergers or Consolidations. If at any time there shall be a
merger or consolidation of the Company with or into another corporation,
provision shall be made so that the Warrant Holder shall thereafter be entitled
to receive upon exercise of this Warrant, during the period specified in this
Warrant and upon payment of the Exercise Price, the number of Equity Securities
or other securities or property of the Company or the successor corporation
resulting from such merger or consolidation to which a holder of the Warrant
Shares deliverable upon exercise of this Warrant would have been entitled under
the provisions of the agreement in such merger or consolidation if this Warrant
had been exercised immediately before such merger or consolidation occurs. In
any such case, appropriate adjustment (as determined in good faith by the Board)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Warrant Holder after the merger or
consolidation to the end that the provisions of this Warrant (including
adjustment of the Exercise Price then in effect and the Warrant Number) shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable after that event upon exercise of this
Warrant.

 



3

 

 

(d)               Certificate as to Adjustment.

 

(i)                 As promptly as reasonably practicable following any
adjustment of the Exercise Price, but in any event not later than 20 business
days thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 

(ii)               As promptly as reasonably practicable following the receipt
by the Company of a written request by the Holder, but in any event not later
than ten Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.

 

6.                  Transfer of Warrant.

 

(a)                Non-Transferability. This Warrant may not be assigned or
transferred without the prior written consent of the Company. In the event that
the Company agrees to such transfer, and subject to the further restrictions on
transfer set forth in subsection (b) of this Section 6, this Warrant may be
transferred by the Holder by (i) surrender of this Warrant to the Company, with
the Assignment Form attached hereto as Annex B duly completed and executed on
behalf of the Holder, at the Principal Office, and (ii) delivery of funds
sufficient to pay any transfer tax arising as a result of such transfer. As
promptly as practicable thereafter, but in any event within ten (10) days, the
Company shall execute and deliver, at the Company’s expense, a new Warrant
registered in the name of the assignee, and for the number of Warrant Shares,
specified in the Assignment Form, which new Warrant shall in all other respects
be identical to this Warrant. If this Warrant shall have been transferred only
in part, the Company shall, at the time of delivery of the new Warrant to the
assignee, also deliver to the Holder, at the Company’s expense, a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares, which
new Warrant shall in all other respects be identical to this Warrant.

 

(b)               Compliance with Securities Laws.

 

(i)                 The Holder of this Warrant, by acceptance hereof,
acknowledges that, in addition to the requirements set forth above, the transfer
of this Warrant and the Warrant Shares, and the exercise of this Warrant, is
subject to the Holder’s compliance with the provisions of the Securities Act and
any applicable state securities laws in respect of any such transfer.

 



4

 

 

(ii)               The certificate or certificates representing any Warrant
Shares acquired upon exercise of this Warrant, and any securities issued in
respect of such Warrant Shares upon the conversion thereof or any stock split,
stock dividend, recapitalization, merger, consolidation or similar event, shall
be stamped or otherwise imprinted with the following legend (unless such a
legend is no longer required under the Securities Act):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE REPRESENTED
HEREBY, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

7.                  Notices.

 

(a)                Events Requiring Notice to Holder. In the event of (i) any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividends or other distribution, or any right to subscribe for, purchase or
otherwise acquire any Equity Securities or other property; (ii) any capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company, or any other merger or consolidation of the
Company; or (iii) any voluntary or involuntary dissolution, liquidation, winding
up or bankruptcy of the Company (each, a “Record Event”), then and in each such
Record Event, the Company shall give the Holder a notice specifying (A) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right and a description of such dividend, distribution or right;
(B) the date on which any such reorganization, reclassification,
recapitalization, merger, consolidation, dissolution, liquidation, winding up or
bankruptcy is expected to become effective; and (C) the time, if any, that is to
be fixed as to when the holders of record of Common Stock, Warrant Stock or
other Equity Securities shall be entitled to exchange their shares of Common
Stock, Warrant Stock or other Equity Securities for cash, securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, merger, consolidation, dissolution, liquidation, winding up or
bankruptcy. In each such Record Event, the notice required by this Section 7(a)
shall be delivered at least fifteen (15) days prior to the date specified in
such notice; provided, however, that neither the failure to give such notice nor
any defect therein shall affect the legality or validity of the proceedings
described in clauses (i) through (iii) hereof.

 

(b)               Manner of Notice. Whenever a notice is required to be given to
the Holder pursuant to this Warrant (including, without limitation, any notice
required by Section 8(a) above), such notice shall be delivered to the Holder’s
address of record as shown on the books of the Company and shall be deemed
effectively given upon the earlier of actual receipt or: (i) personal delivery
to Holder, (ii) when sent, if sent by electronic mail or facsimile during normal
business hours of the Holder, and if not sent during normal business hours, then
on the Holder’s next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.

 



5

 

 

8.                  DEFINITIONS. The following definitions shall apply for all
purposes of this Warrant:

 

(a)                “Board” shall mean the Board of Directors of the Company.

 

(b)               “Deferred Interest Repayment" shall mean the payment by the
Company to the Buyer (as defined in the Loan Agreement) of all accrued but
unpaid interest on the Loan (as defined in the Loan Agreement) accrued through
the date of such payment, and the agreement in writing by the Company to make
the remaining payments of interest quarterly in the manner specified in the
Original Loan Agreement.

 

(c)                “Equity Securities” shall mean (i) any Common Stock or other
capital stock of the Company, (ii) any security convertible, with or without
consideration, into any Common Stock or other capital stock of the Company
(including any option, warrant or other right to subscribe for or purchase such
a security), (iii) any security carrying any option, warrant or other right to
subscribe for or purchase any Common Stock or other capital stock of the
Company, or (iv) any such option, warrant or other right.

 

(d)               "Loan Agreement" shall mean the Original Loan Agreement, as
amended by that certain First Amendment to Securities Purchase, Loan and
Security Agreement, dated as of January 30, 2018.

 

(e)                "Original Loan Agreement" shall mean that certain Securities
Purchase, Loan and Security Agreement, dated as of July 14, 2017, by and between
the Company and BP Peptides, LLC.

 

(f)                “Person” shall mean any individual, corporation, partnership,
trust, limited liability company, association or other entity.

 

(g)               “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

9.                  Miscellaneous.

 

(a)                Governing Law. This Warrant and any controversy arising out
of or relating to this Warrant shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Delaware.

 

(b)               Prevailing Party’s Costs and Expenses. If any action at law or
in equity (including arbitration) is necessary to enforce or interpret the terms
of this Warrant, the prevailing party shall be entitled to recover from the
non-prevailing party all costs and expenses, reasonable attorneys’ fees,
incurred in such action, in addition to any other relief to which such party may
be entitled.

 



6

 

 

(c)                Delays or Omissions. Except where a time period is specified,
no delay on the part of any party in the exercise of any right, power, privilege
or remedy hereunder shall operate as a waiver thereof, nor shall any exercise or
partial exercise of any such right, power, privilege or remedy preclude any
further exercise thereof or the exercise of any other right, power, privilege or
remedy.

 

(d)               Amendment and Waiver. No provision of this Warrant may be
amended, modified or waived except upon the written consent of the party against
whom such amendment, modification or waiver is to be enforced. The failure of
any party to enforce any of the provisions of this Warrant shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Warrant in
accordance with its terms.

 

(e)                Binding Effect. This Warrant shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Warrant, their successors, legal representatives and assigns.

 

(f)                Severability. In the event one or more of the provisions of
this Warrant should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Warrant, and this Warrant shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

(g)               Construction. Whenever the context requires, the gender of any
word used in this Warrant includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural. Unless the context otherwise
requires, all references to articles and sections refer to articles and sections
of this Warrant, and all references to schedules are to schedules attached
hereto, each of which is made a part hereof for all purposes.

 

(h)               Headings. The headings and subheadings in this Warrant are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this Warrant
or any provision hereof.

 

 

[remainder of page intentionally left blank]

 

 

 

 




7

 

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
above stated.

 

 

    CAPSTONE THERAPEUTICS CORP.           By: /s/ John M. Holliman, III    
Name: John M. Holliman, III     Its: Executive Chairman



 



 

 







 

 

 

 

 

 

 





 



ANNEX A



 



NOTICE OF EXERCISE

 

To:          CAPSTONE THERAPEUTICS CORP. (the “Company”)

 

1.                  The undersigned hereby elects to purchase _______________
Warrant Shares pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price for such shares in cash, together with
all applicable transfer taxes, if any:

 

2.                  In exercising this Warrant, the undersigned hereby confirms
and acknowledges that the Warrant Shares to be issued upon exercise are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, or for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such Warrant Shares except under circumstances that
will not result in a violation of the registration provisions of the Securities
Act of 1933, as amended, or any applicable state securities laws.

 

 



    HOLDER:                Date:                             By:        Name:   
    Title:  



 





 

 



 

 

 





 





ANNEX B





 

ASSIGNMENT FORM

 



FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of Warrant
Shares set forth below:

 

 

Name of Assignee Address No of
Shares



 

 



 

 

 

 

and does hereby irrevocably constitute and appoint __________________ Attorney
to make such transfer on the books of CAPSTONE THERAPEUTICS CORP., maintained
for the purpose, with full power of substitution in the premises.

 

The Assignee represents that, by its acceptance hereof, the Assignee
acknowledges that this Warrant and the Warrant Shares to be issued upon exercise
hereof are being acquired for investment and that the Assignee will not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the registration provisions of the Securities Act of 1933, as
amended, or any applicable state securities laws.

 



Dated:                  HOLDER:              By: 
                                                          Name:       Title:    
        ASSIGNEE:              By:       Name:       Title:        



  

 







 





 



SCHEDULE 1

 

WARRANT COMMON SHARES AND WARRANT VESTING

 

 









    UNDERLYING       WARRANT WARRANT INTEREST  INTEREST  COMMON VESTING DUE DATE
AMOUNT SHARES DATE         10/15/2017  $      37,110.82              494,811
1/30/2018 1/15/2018  $      36,711.78              489,490 1/30/2018 4/15/2018
 $      35,913.70              478,850 4/15/2018 7/15/2018  $      36,312.74
             484,170 7/15/2018 10/15/2018  $      36,711.78              489,490
10/15/2018 1/15/2019  $      36,711.78              489,491 1/15/2019 4/15/2019
 $      35,913.70              478,849 4/15/2019 7/15/2019  $      36,312.74
             484,170 7/15/2019 10/15/2019  $      36,711.78              489,490
10/15/2019 1/15/2020  $      36,695.43              489,272 1/15/2020 4/15/2020
 $      36,213.52              482,847 4/15/2020 7/15/2020  $      36,213.52
             482,847 7/15/2020 10/15/2020  $      36,611.48              488,153
10/15/2020            $   474,144.77          6,321,930  



 



 

 

(Warrant Exercise Price at $.075 per common share. The Exercise Price and number
of common shares are subject to adjustment as described in Section 5 of the
Warrant.)

 

 

2



 



